 

 

 

LP 62h SAS oO A Hi

spe a Ton a

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

conse sssnncaanessscssssnsonsccenes REESE 1 MAR 25 2000

MAGGY LONDON INTERNATIONAL, LTD., ss
Plaintiff, : ORDER

-against- : 19 Civ. 8546 (GBD)

HARTFORD FIRE INSURANCE COMPANY etal.,

Defendants.

GEORGE B. DANIELS, United States District Judge:

The April 7, 2020 conference is adjourned to June 9, 2020 at 9:45 a.m.

Dated: New York, New York SO ORDERED.

March 24, 2020 O
diay Da took

Gong B. DANIELS
ited States District Judge

 

 

 
